                                                                                                Case 2:16-cv-00576-GMN-NJK Document 133 Filed 03/15/19 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                            1    Nevada Bar No. 10580
                                                                                                 E-Mail: diana@kgelegal.com
                                                                                            2    JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                            3    E-Mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                            4    Nevada Bar No. 9578
                                                                                                 E-Mail: karen@kgelegal.com
                                                                                            5    KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                            6    Las Vegas, Nevada 89139-5974
                                                                                                 Telephone: (702) 485-3300
                                                                                            7    Facsimile: (702) 485-3301
                                                                                                 Attorney for SFR Investments Pool 1, LLC
                                                                                            8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                            9
                                                                                                                                   DISTRICT OF NEVADA
                                                                                           10
                                                                                                 U.S. BANK NATIONAL ASSOCIATION, AS               Case No.: 2:16-cv-00576-GMN-NJK
                                                                                           11    TRUSTEE FOR GREENPOINT MORTGAGE
                                                                                                 FUNDING TRUST MORTGAGE PASS-
                                                                                           12    THROUGH CERTIFICATES, SERIES 2006-               STIPULATION AND ORDER TO
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 AR7,                                             DISMISS SLANDER OF TITLE CLAIM
KIMGILBERT EBRON




                                                                                           13                                                     WITHOUT PREJUDICE
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                                      Plaintiff,
                                                                                           14
                                                                                                 vs.
                                                                                           15
                                                                                                 SFR INVESTMENTS POOL 1, LLC; DESERT
                                                                                           16    PARK AT GREEN VALLEY
                                                                                                 HOMEOWNERS’ ASSOCIATION, INC.;
                                                                                           17    NEVADA ASSOCIATION SERVICES, INC.;
                                                                                                 DOES I through X and ROE CORPORATIONS
                                                                                           18    I through X,
                                                                                           19                           Defendants.
                                                                                                 _______________________________________
                                                                                           20    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                           21
                                                                                                        Counterclaimant/Cross-Claimant,
                                                                                           22
                                                                                                 vs.
                                                                                           23
                                                                                                 U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                           24    TRUSTEE FOR GREENPOINT MORTGAGE
                                                                                                 FUNDING TRUST MORTGAGE PASS-
                                                                                           25    THROUGH CERTIFICATES, SERIES 2006-
                                                                                                 AR7; MORTGAGE ELECTRONIC
                                                                                           26    REGISTRATION SYSTEMS, INC. as nominee
                                                                                                 beneficiary for GREENPOINT MORTGAGE
                                                                                           27    FUNDING, INC.,
                                                                                           28            Counter-Defendant/Cross-Defendant.

                                                                                                                                            -1-
                                                                                                Case 2:16-cv-00576-GMN-NJK Document 133 Filed 03/15/19 Page 2 of 3



                                                                                            1
                                                                                                          Defendant/Counterclaimant/Cross-Claimant, SFR INVESTMENTS POOL 1, LLC
                                                                                            2
                                                                                                 (“SFR”) and Plaintiff/Counter-Defendant, U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                            3
                                                                                                 TRUSTEE FOR GREENPOINT MORTGAGE FUNDING TRUST MORTGAGE PASS-
                                                                                            4
                                                                                                 THROUGH CERTIFICATES, SERIES 2006-AR7 (the “Bank”), by and through undersigned
                                                                                            5
                                                                                                 counsel, hereby stipulate and agree that SFR’s Third Claim for Relief for Slander of Title against
                                                                                            6
                                                                                                 the Bank [ECF No. 34] shall be dismissed without prejudice, each party to bear its own fees and
                                                                                            7
                                                                                                 costs.
                                                                                            8
                                                                                                 DATED 15th day of March, 2019.                   DATED this 15th day of March, 2019.
                                                                                            9
                                                                                           10    KIM GILBERT EBRON                                WRIGHT FINLAY & ZAK, LLP

                                                                                           11     /s/ Diana S. Ebron                              /s/ Edgar C. Smith
                                                                                                 Diana S. Ebron, Esq.                             Edgar C. Smith, Esq.
                                                                                           12    Nevada Bar No. 10580                             Nevada Bar No. 5506
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 7625 Dean Martin Drive, Suite 110                Aaron D. Lancaster
KIMGILBERT EBRON




                                                                                           13
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                 Las Vegas, Nevada 89139                          Nevada Bar No. 10115
                                                                                           14    Attorneys for SFR Investments Pool 1, LLC        7785 W. Sahara Ave., Ste. 200
                                                                                                                                                  Las Vegas, NV 89117
                                                                                           15                                                     Attorneys for U.S. BANK NATIONAL
                                                                                                                                                  ASSOCIATION, AS TRUSTEE FOR
                                                                                           16                                                     GREENPOINT MORTGAGE FUNDING
                                                                                                                                                  TRUST MORTGAGE PASS-THROUGH
                                                                                           17
                                                                                                                                                  CERTIFICATES, SERIES 2006-AR7
                                                                                           18                                                ORDER
                                                                                           19          IT IS HEREBY ORDERED that, pursuant to the parties' stipulation, SFR's slander of title
                                                                                                claim against Plaintiff is DISMISSED without prejudice.
                                                                                           20
                                                                                                       The Clerk of Court is instructed to close the case and enter judgment accordingly.
                                                                                           21

                                                                                           22     IT IS SO ORDERED.
                                                                                           23    DATED this _____day
                                                                                                             19      of March, 2019.
                                                                                                                                                     Gloria M. Navarro, Chief Judge
                                                                                           24                                                        UNITED STATES DISTRICT JUDGE
                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28

                                                                                                                                               -2-
